PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/890,014
Filing Date: February 06, 2018
Appellant(s): Darius Koohmarey et al.

__________________
Travis H. Dubose
Reg. No. 74,629
For Appellant




EXAMINER’S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments

The appellant argues: Appellant respectfully asserts the Examiner has failed to disclose features of the claims. Appellant states the combination of Holmen and Elliot does not disclose or suggest “monitor a travel time between a location of the client device and the walk-up location; determine a wait time until the first entry reaches a predetermined position in the queue; and in response to the travel time meeting or exceeding the wait time, transmit a notification to the client device that causes the client device to display an instruction to depart for the walk-up location (see pp. 6-9).”

The examiner disagrees
Claim 1 recites "monitor a travel time between a location of the client device and the walk-up location; determine a wait time until the first entry reaches a predetermined position within the queue; in response to the travel time meeting or exceeding the wait time, transmit a notification to the client device, wherein reception of the notification by the client device causes the client device to display an instruction to depart for the walk-up location.”


Elliot is directed towards system of real-time multi factor queue management. Elliot in para. 52 teaches a method of tracking and reporting travel of a customer to a pick up location to match arrival time by the user with the time that services can be rendered, this is monitoring a travel time between the location of the client device and the walk-up location, the client device is the user smart device see at least para. 87. The walk-up location is taught in para. 87 where an example order system is used for determining pickup for food orders that were place. The travel time is monitored in para. 99 where real time customer location 39 can be used to estimate the walking or travel time from the user’s current location to the pickup point of the order. The tracking of travel time and reporting allows the customer to be notified when it is time to approach and walk up to the counter. In para. 89 the queue management server keeps track of order to coordinate efficient and convenient delivery of an order to the customer by the service provider and teaches an entity in the queue and manages fulfillment of the order to manage the process of producing and delivering an order to customer and discloses an entity in the queue an determines wait time for delivery of product. Real time information about other user activity in the queue with the current user can be used to tune delivery to avoid congestion at the product or service pickup location and information about optimized queue positions of orders can be used to provide system status updates 31, to optimize order preparation 32, to request feedback from users 33 and to provide confirmations of critical information 34 to other parts of the network system including the customer themselves see paras. 100-103. Updates are provided to tune delivery and avoid congestion at the pickup location, see also para. 122 where customer places an order before they arrive at the event: Customer places an order for a combination of items. The system then detects that the customer is outside of the event location. When the customer is travelling to, close to or inside the event location the system is triggered to inject the order into 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Elliot’s system of real-time multi factor queue management in order improve the system of Holmen in the same field of endeavor to manage parameters of timing delivery and alerting customer for an associated product or service order and its subsequent delivery to the user to eliminate queues or at least the need to wait at a physical point of service for delivery of a good or service (Elliot, see ¶ 27-29).


Appellant respectfully asserts the combination of Holmen and Elliot does not disclose or suggest "removing the first entry from the sub-queue; and inserting the first entry into the second sub-queue (see pg. 10)."

The examiner disagrees
Claim 7 recites “wherein the queue of entries comprises a first sub-queue of entries awaiting assignment for service at the walk-up location and a second sub-queue of entries assigned for service at the walk-up location, wherein the processor is configured to insert the first entry into the queue by inserting the first entry into the first sub-queue, and wherein the processor is configured to assign the first entry for service at the walk-up location by:  removing the first entry from the first sub-queue; and inserting the first entry into the second sub-queue.”

Elliot teaches this feature in paras. 111-114 where the system performs optimizing queue position for determining a customer’s queue position and wait time and if there is any issue that show undesirable results, the data collection and calculation process is repeated to find the optimal customer queue position.  Para. 103 teaches information about optimized queue positions of orders can be used to provide system status updates 31, to optimize order preparation 32, to request feedback from users 33 and to provide confirmations of critical information 34 to other parts of the network system including the customer themselves, this discloses a first sub-queue. The second sub-queue is taught in para. 116 where in an alternative embodiment may include any application where queues may develop or be produced. These may include but not be limited to supply of goods and services at events, at busy sales locations of any type or any situation or place where a queue is involved and timing of delivery is a factor in customer satisfaction, customer convenience and organizational operating efficiency and effectiveness.  The central queue management system in para. 117 which is used to provide an assignment for timing delivery.  The second sub-queue operations 
 When orders are picked up, customer has finished being serviced, the queue is updated to keep the interval of time and keep the queue position current.  Therefore the steps taken ensure accurate queue positions when customers are no longer in need of service and updates the next customer who is in position to receive service next.  The queue monitoring system collects data regarding queue position and adjusts accordingly to service the next waiting customer in order.
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Elliot’s system of real-time multi factor queue management in order improve the system of Holmen in the same field of endeavor to manage queues so the customer and order are aligned when they are on their way to pick up the order (Elliot, see ¶ 122-129).



Appellant respectfully asserts the combination of Holmen and Elliot does not disclose or suggest “moving the first entry closer to a tail of the queue when the arrival time exceeds the updated wait time; and moving the first entry closer to a head of the queue when the updated wait time exceeds the arrival time (see pg. 12)."

The examiner disagrees

Claim 9 states “wherein the program instructions, when executed by the processor, cause the processor to adjust the position of the first entry within the queue based on the arrival time by: determining an updated wait time until the first entry reaches a head of the queue; moving the first entry closer to a tail of the queue when the arrival time exceeds the updated wait time; and moving the first entry closer to a head of the queue when the updated wait time exceeds the arrival time.”

Elliot teaches using data that estimates a queue position based on information about the customer’s current location and the predicted travel time to reach the designated location for service, see at least para. 123.  The system is aware of congestion at one service center and directs customers towards another location to avoid further queue delays and allows entry to that location with a shorter wait time, see at least para. 123. Para. 127 discloses if for example the customer has not left their home, the order will not appear on the kitchen display system for fulfilment, instead it will be queued and injected into the system when the customer is on their way and within a certain time/distance of the drive through pickup area and therefore the position in the queue is adjusted based on arrival time and adjusts queue positions to better service the customer based on distance to pick-up and service operation times to avoid further delays that may cause excessive wait time at different locations, as a service to the customer.
(Elliot, see ¶ 122-127).


The appellant argues: Appellant respectfully asserts the combination of Holmen and Elliot does not disclose or suggest “in response to receiving the request to insert the first entry into the queue, identify one or more troubleshooting guides to assist in resolution of the technical issue indicated by the first entry; and transmit the one or more troubleshooting guides to the client device (see pg. 13)."

The examiner disagrees

Claim 10 states “wherein the program instruction, when executed by the processor, cause the processor to: wherein the queue management software module is further configured to: in response to receiving the request to insert the first entry into the queue, identify one or more troubleshooting guides to assist in resolution of the technical issue indicated by the first entry; and transmit the one or more troubleshooting guides to the client device.”

Elliot teaches in paras. 107-114 that the system relies upon other information about other orders and references how they may impact the product of the order due to things such as congestion delays and this discloses consulting past historical information to resolve any issues to help in accurately predicting a queue position such as requiring more time to get to vendors in 


The appellant argues: Appellant respectfully asserts the combination of Holmen and Elliot does not disclose or suggest “monitoring, by the computational instance, a travel time between a location of the client device and the walk-up location; determining a wait time until the first entry reaches a predetermined position within the queue; in response to the travel time meeting or exceeding the wait time, transmitting, by the computational instance, a notification to the client device causes the client device to display an instruction to depart for the walk-up location (see pg. 13)."

The examiner disagrees

Claims 18 and 20 recites "monitoring, by the computational instance, a travel time between a location of the client device and the walk-up location; determining a wait time until the first entry reaches a predetermined position within the queue; in response to the travel time meeting or exceeding the wait time, transmitting, by the computational instance, a notification to the client device causes the client device to display an instruction to depart for the walk-up location.”

Elliot is directed towards system of real-time multi factor queue management. Elliot in para. 52 teaches a method of tracking and reporting travel of a customer to a pick up location to match arrival time by the user with the time that services can be rendered, this is monitoring a 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Elliot’s system of real-time multi factor queue management in order improve the system of Holmen in the same field of endeavor to manage parameters of timing delivery and alerting customer for an associated product or service order and its subsequent delivery to the user to eliminate queues or at least the need to wait at a physical point of service for delivery of a good or service (Elliot, see ¶ 27-29).


The appellant argues: Appellant respectfully asserts the combination of Holmen modified in view of Schulz does not disclose or suggest “receive, from a service computing device associated with the walk-up location, instructions to generate a plurality of tasks, wherein completion of the plurality of tasks is expected to resolve at least part of the technical issue indicated by the first entry; generate the plurality of tasks in response to receiving a request to generate the plurality of tasks; and associate each respective task of the plurality of tasks with (i) the first entry and (ii) at least one technician of the one or more technicians, wherein the at least one technician is assigned to complete the respective task (see pp. 18-21)."

The examiner disagrees

Claim 2 and 19 states “wherein the program instructions, when executed by the processor, cause the processor to: receive, from a service computing device associated with the walk-up location, instructions to generate a plurality of tasks, wherein completion of the plurality of tasks is expected to resolve at least part of the technical issue indicated by the first entry; generate the plurality of tasks in response to receiving a request to generate the plurality of tasks; and associate each respective task of the plurality of tasks with (i) the first entry and (ii) at least one technician of the one or more technicians, wherein the at least one technician is assigned to complete the respective task.”

Schulz teaches a method for targeted user assistance upon a user check-in.  In paras. 44-46 a service provider check-in application that determines and provides targeted assistance to user and may receive other information during check-in such as request for assistance, a type of assistance and preferences which is an initial completion of a task for a service provider. Also, in para. 46 discloses a first entry of the customer to determine targeting assistance based on customer information.  Service provider application receives user information and uses this information to provide targeted assistance to the user prior to, during and/or after the check-in to provide delivery of service for requested assistance when the user checks in or in advance based on user history information to resolve the visit by the user, see at least paras. 47-50. Specifically para. 47 discloses service provider application may receive a user identifier and/or other information for user. Utilizing this information, service provider application may determine and provide the targeted assistance to user to resolve their technical issue.  User history can be 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Schulz’s system for targeted assistance on user check-in to improve the system of Holmen in the same field of endeavor to allow a service provider to determine and provide a service of targeted assistance to a customer based on the user history (Schulz, see ¶43-51).


The appellant argues: Appellant respectfully asserts the combination of Holmen modified in view of Schulz does not disclose or suggest “wherein performance of a first tasks of the plurality of tasks is dependent on completion of a second task of the plurality of tasks, and wherein the instructions, when executed by the processor, cause the processor to: in response to completion of the second task, transmit a second notification to a service computing device associated with the technician assigned to complete the first task (see pp. 21-22)."

The examiner disagrees

Claim 4 states “wherein the first entry is associated with a plurality of tasks, wherein each task of the plurality of tasks is assigned a technician to complete the task, wherein performance of a first tasks of the plurality of tasks is dependent on completion of a second task 

Schulz teaches in paras. 26-30 a service application that assists a service provider to determine user assistance preferences, user identifiers, assistance request, types of assistance, etc. Once the user has checked in, the user may be assigned a service provider to receive targeted assistance through an interface which permits user to view, receive and request targeted assistance based on historical information. The first entry is disclosed by the user checking in taught in para. 46 by the check in application.  The user identifier supplied at check-in determine and provides targeted assistance for based on their task(s) and utilizes the information received from the user to target the assistance, disclosed in para. 47.  If the user requires language assistance the targeted assistance can tune the parameters to accommodate the user as taught is para. 49.  If the user requires disability assistance the service provider can accommodate the user and provided disability assistance, which is all included in the user history and identifying information used by the service location application. Thus, user may provide user assistance preferences, such as assistance targeted to a specific item or item category, a different language selection, a map of service location, etc., instead of the targeted assistance previously provided to user see at least para. 51, where type of assistance preferences are selected and transmitted to the service provider on check-in to receive targeted assistance for a first and second task related to check-in and service provider alignment.
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Schulz’s system for targeted assistance on user check-in to improve the system of (Schulz, see ¶43-51).


The appellant argues: Appellant respectfully asserts the combination of Holmen and Elliot does not disclose or suggest “receive, from the client device, responses to the satisfaction survey based on resolution of the technical issue associated with the first entry; determine a position in the queue for the second entry based on the responses to the satisfaction survey (see pp. 23-24)."

The examiner disagrees

Claim 14 states “wherein the program instructions, when executed by the processor, cause the processor to:  after resolution of the technical issue associated with the first entry, transmit a satisfaction survey to the client device; receive, from the client device, responses to the satisfaction survey based on resolution of the technical issue associated with the first entry; receive, from the client device, a subsequent request to insert a second entry into the queue, wherein the second entry is associated with another technical issue; determine a position in the queue for the second entry based on the responses to the satisfaction survey; and insert the second entry into the queue at the determined position.”

Golin is directed towards notification system that teaches a merchant created AVR message which asks the customer recipient about the recent experience with the merchant and discloses a survey form, in para. 22.  Queues are adjusted and maybe updated to reflect attempts by the notification engine that show current state of the notifications sent as shown in para. 52 where attempts are assigned to various ones of the second plurality of queues (e.g., 
Therefore it would have been obvious to one or ordinary skill in the art at the time the invention was filed to combine the teachings of Holmen’s system for allocating resources to users with Golin’s system for providing a notification system architecture in order improve the system of Holmen in the same field of endeavor to allow for a recipient to fill out survey to provide feedback information to the notification system and have the queue adjusted that will reflect the attempt made for dynamically allocated queue (Golin, see ¶55).





For the above reasons, it is believed that the rejections should be sustained. 



Respectfully submitted,
Clarence D. McCray
/CLARENCE MCCRAY/
Examiner, Art Unit 2458

Conferees




/KEVIN T BATES/            Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                            









Requirement to pay appeal forwarding fee

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.